Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filipovich, et. al. ( U.S. Patent Publication No.: US 2010/0128135 A1; hereinafter “Filipovich”), in view of McCann (U.S. Patent Publication No.: US 2008/0170119 A1. hereinafter “MCCANN”), further in view of McCann_Trex (https://web.archive.org/web/20100212033119/http://www.trexenterprises.com/Products%20and%20Services/Sensors/poap.html, hereinafter “McCann_Trex”).
Regarding claim 1, FILIPOVICH discloses a night vision system (abstract) comprising: a first objective lens and a first digital night vision sensor (FILIPOVICH, para. 39), the first objective lens imaging light from an environment onto the first digital night vision sensor (as cited above, i.e. para. 40), the first digital night vision sensor capturing said light and producing a first digital image of the captured light (as cited above); a second objective lens and a second digital night vision sensor (see Fig. 4-5, i.e. four sensor with object lens shown), the second objective lens imaging light from the environment onto the second digital night vision sensor, the second digital night vision sensor capturing said light and 
	It is noted that FILIPOVICH is silent about having a horizontal resolution of at least 2400 pixels as claimed.
However, McCann and McCann_Trex discloses a horizontal resolution of at least 2400 pixels (McCann, see Fig. 3 discloses a horizontal resolution of 1k out of a sensor of 2kx1k, total 2M resolution, Trex discloses sensor resolution up to 40 M, corresponding to a horizontal resolution of at least 10k, a lot larger than the claimed 2k horizontal resolution, since this sensors is disclosed by person from the same company for aviation industry, therefore, one can replace the 1k resolution easily from the same out of shelf component of at least 10k horizontal resolution). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/apparatus of FILIPOVICH by adding MCCANN and MCCANN_TREX in combination's teaching so as to have benefit of assisting pilots to enhance their vision in night and difficult weather with a user wearable (head mounted) optical system for operator enhanced vision.



Regarding claim 3, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the processor further receives the third digital image from the third digital night vision sensor and combines the third digital image with the first and second digital images to form the wide-field image (Fig. 12).

Regarding claim 4, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the first digital night vision sensor includes a horizontal resolution of at least 1600 pixels (see the at least 10k resolution above).

Regarding claim 5, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the first digital night vision sensor captures at least 27.5 degrees of a user's horizontal field of view (see the angle citation above, FILIPOVICH, at least 40 degree.).

Regarding claim 6, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the first digital night vision sensor captures at least 30 degrees of the user's vertical field of view (see FILIPOVICH, Fig. 12, at least 40 degree).

Regarding claim 7, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the processor modifies the wide-field digital image to include information that was not originally present in the first or second digital images (see the stereo vision citation of FILIPOVICH, where the binocular view is view by both eyes, Fig. 12, stereo vision provided depth, depth is not present in either the first or the second images).

Regarding claim 8, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the information is overlaid on the wide-field digital image and the information includes at least one of: text, video, or geo-location information (i.e. FILIPOVICH, para. 44 data information).

Regarding claim 9, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the first objective lens, first digital night vision sensor, second objective lens, second digital night vision sensor, display, and eyepiece are mounted to a helmet worn by the user (FILIPOVICH, Fig. 1, helmet shown).

Regarding claim 10, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the processor not mounted to the helmet (see MCCANN, Fig. 1, such system can have the binocular system off the helmet, therefore, the processor not mounted to the helmet).



Regarding claim 12, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the night vision system is a part of a binocular or a telescope system (see MCCANN, Fig. 1, binocular or telescope system). 

Regarding claim 13, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the wide-field digital image is an image of a corresponding region of the environment and the wide-field digital image occupies a same position within the user's field of view as the corresponding region of the environment (MCCANN, see Fig. 1, see through view).

Regarding claim 14, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the wide-field digital image spans at least 50 degrees of the user's horizontal field of view (FILIPOVICH, Fig. 12 larger than 50 degree shown).

Regarding claim 15, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses further comprising: a third objective lens and a third digital night vision sensor, the third objective lens imaging light from the environment onto the third digital night vision sensor (see third system citation above), the third digital night vision sensor capturing said light and producing a third digital image of the captured light (see above citation); a fourth objective lens and a fourth digital night vision sensor, the fourth objective lens imaging light from the environment onto the fourth digital night vision sensor, the fourth digital night vision sensor capturing said light and producing 

Regarding claim 16, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the night vision system is head-mounted and further comprises: an adjustable arm holding the display and eyepiece, the adjustable arm moveable to (a) a first position where the eyepiece is out of a line of sight of the eye of the user so that the wide-field digital image is not viewable by the eye of the user, and (b) a second position where the eyepiece is in the line of sight of the eye of the user so that the wide-field digital image is viewable by the eye of the user (FILIPOVICH, see para. 8 about adding HUD to the field of view).

Regarding claim 17, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the display comprises pixels each having at least two subpixels, and each pixel of the wide-field digital image is displayed on a subpixel of the display (FILIPOVICH discloses stereo vision for the binocular vision, therefore one pixel for left eye, anther pixel for right eye).



Regarding claim 20, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses wherein the digital night vision sensors capture light with a wavelength between 390 nanometers to 1 100 nanometers in length (see MCCANN, Fig. 6). 

Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Filipovich, et. al. ( U.S. Patent Publication No.: US 2010/0128135 A1; hereinafter “Filipovich”), in view of McCann (U.S. Patent Publication No.: US 2008/0170119 A1. hereinafter “MCCANN”), further in view of McCann_Trex (https://web.archive.org/web/20100212033119/http://www.trexenterprises.com/Products%20and%20Services/Sensors/poap.html, hereinafter “McCann_Trex”), further in view of (US 20090052049 A1 hereinafter “Batchko”)

Regarding claim 18, FILIPOVICH, MCCANN, and MCCANN_TREX in combination, for the same motivation of combination, further discloses the eyepiece.
It is noted that FILIPOVICH, MCCANN, and MCCANN_TREX in combination is silent about aspect ratio as claimed.
However, BATCHKO discloses wherein the eyepiece includes an anamorphic eyepiece that changes an aspect ratio of the wide-field digital image as imaged into the eye of the user relative to the wide-field digital image as displayed by the display (see para [0218] Cylindrical, astigmatic or anamorphic lenses of the type shown in FIG. 31 may also be used in conjunction with a projector 5500, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/apparatus of FILIPOVICH MCCANN and MCCANN_TREX in combination by adding BATCHKO's teaching so as to have benefit of an image at the correct aspect ratio.
Conclusion
US 20090251680 A1 three dimensional spatial imaging system (10) for generating a three dimensional model of a scanned space includes: a laser rangefinder (42) that obtains spatial data by measuring distances to a plurality of target points within the scanned space; a rotating mirror (46) placed in a path of a laser beam (43) emitted from the laser rangefinder (42), the mirror (46) deflecting the laser beam (43) to varying degrees as the mirror (46) is rotated; a digital camera (52) that obtains image data from photographs of the scanned space; a rotating head (30) on which the laser rangefinder (42), mirror (46) and camera (52) are all mounted, the head (30) rotating up to 360 degrees about a central axis of rotation (64) that is substantially normal to a plane in which the head (30) is rotated; and, a data processor that maps color information from the image data obtained by the camera (52) to the corresponding target points of the spatial data obtained by the laser rangefinder (42).

US 6560029 B1 portable video enhanced night vision goggle comprised of a head mount assembly, an image intensified video camera, and a display. A thermal camera may also be provided and the images from the video camera and the thermal camera may be electronically fused on the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRANK F HUANG/Primary Examiner, Art Unit 2485